Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on May 31, 2022 has not been entered.

Continuation of 3. NOTE: Claims 1, 2, 7 and 9 have been amended. 

In particular, Applicant has amended claim 1 to recite:
“X is an atom having a valence of at least 4” in line 4, such that Applicant has deleted that X can be a molecular scaffold.

This limitation alone was not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on May 31, 2022 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.

Response to arguments as they relate to the rejection of the claims filed on March 18, 2022.
Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 112(b)
The rejection of claim 1 is withdrawn as being indefinite for the recitation of the term “single stranded oligonucleotide” because the term is not indefinite, such that the term encompasses single stranded oligonucleotides comprising at least one complementary base; as well as, hybrid oligonucleotides that are at least partially single stranded.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1-4, 6, 8 and 10 is maintained under 35 U.S.C. 102(a1)/(a2) as being anticipated by Neri et al. (US Patent Application Publication No. 20110319278, published December 29, 2011) as evidenced by Lodish et al. (Molecular Cell Biology, 4th Edition, New York, W. H. Freeman Ed., 2000, 1-9).
Regarding claims 1-4, 6, 8 and 10, Neri et al. teach Figures 1, 4, 5 and 8, wherein Figure 1 is an ESACHEL featuring cysteine-tagged antibody variable domains covalently linked to DNA oligonucleotides capable of partial heterodulplex formation; Figure 4 illustrates DNA sequences forming quadruplexes or tetrameric assembly of DNA conjugates, wherein DNA inherently comprises the structure –OPO3-(CH2CH2O)n–PO3- as evidenced by Lodish et al. (pg. 3, Figure 4-3); Figure 5 illustrates sub-library A and sub-library B carrying both code A and code B, such that code A and code B can be amplified (typically by PCR) (interpreted as a PCR primer binding site); and Figure 8 illustrates converting EASCHEL ligands into covalently-linked chemical moieties (interpreting the heterodulplex and quadruplexes as molecular scaffolds, or wherein X is a carbon atom, or polyatomic scaffolds of Formulas I and II; PCR primer binding site; and L1 and L2 comprising –OPO3-(CH2CH2O)n–PO3-, claims 1, 2, 4, 8 and 10) (paragraphs [0030]-[0031]; [0035]; [0065], lines 5-9; [0094]; and Figures 1, 4, 5 and 8). Neri et al. teach in Example 1, that Figure 1 features cysteine-tagged antibody variable domains covalently linked to DNA oligonucleotides capable of forming a partial heteroduplex formation (interpreted as covalently linked, claim 1) (paragraph [0094]). Figures 1, 4 and 8 are shown below:
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    288
    242
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    268
    112
    media_image2.png
    Greyscale
                 
    PNG
    media_image3.png
    286
    396
    media_image3.png
    Greyscale

                               Figure 1                         Figure 4                          Figure 8
Neri et al. illustrated in Figures 1, 4 and 8, wherein X is a carbon atom, a molecular scaffold, and/or a polyatomic scaffold having a valence of at least 4, wherein X is a molecular scaffold where p and q intersect; or X is represented by the combination of b1/b1’, which are molecular scaffolds comprising a first linker and a second linker (interpreted as the double-stranded portion below the arrow, or one or more nucleotides, below the arrow); bound to A1 and A2 which are the single stranded portions representing oligonucleotides b2 and b2’, which are linked at their 3’ end or 5’ end; and the structures above X are interpreted to be M1 and M2, which are moieties comprising functional groups that have formed (and/or are capable of forming) at least one covalent bond (wherein M1 and M2 are interpreted to be represented by chemical entities p and q; M1 and M2 are interpreted as being represented by each separate strand of the dsDNA; M1 and M2 are interpreted as being represented by a few nucleotides on each separate strand of the dsDNA; and/or M1 and M2 are interpreted to be represented by sequence tags attached to any portion thereof); interpreting dsDNA portions as oligonucleotides that are at least partially complementary; wherein the oligonucleotides are bound to -O-P(O)2-O-(CH2)n-NH-C(O)-R, wherein n can be an integer between 1 and 10, and R can be any number of different chemical entities (interpreted as comprising X, A1, A2, M1 and M2 of Formula (I); amine functional groups; and comprising Z1, Z2, S1, S2, Y1 and Y2 in the structure of Formula (II), claims 1-4) (pg. 20, claim 33; and Figures 1, 4, 8 and 10). Neri et al. teach that a number of methodologies can be used to couple molecules to oligonucleotides such as using oligonucleotides that carry a primary amino group at their extremity for coupling to activated esters, wherein both iminobiotin and Cy5 were coupled to an amino-tagged oligonucleotide by formation of an amide bond (interpreted as first and/or second functional groups comprising amine groups; and the same groups, claims 3 and 6) (paragraphs [0026], lines 14-17; and [0152]). Neri et al. teach that after biopanning, oligonucleotides of sub-library B remain stably annealed to oligonucleotides of sub-library A, and can work as primers for a DNA polymerase reaction on template A (interpreting the oligonucleotides as comprising a primer binding site, claim 8) (paragraph [0031]). Neri et al. teach partially complementary strands of the DNA conjugates of pool A and pool B can easily heterodimerized in solution (interpreting the oligonucleotides is at least partially complementary, claim 1) (paragraph [0060], lines 1-4). Neri et al. teach that a non-covalent interaction would bring together different chemical compounds, which can then react with one another and become covalently associated (interpreted as covalently linked, claim 1) (paragraph [0049]).
Neri et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed May 31, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Neri fails to disclose X group as claimed, and the X being covalently linked to each of four moieties A1, A2, M1 and M2 are required; and the chemical moieties p and q are not covalently linked via a chemical linker until a post-treatment is conducted to isolate the oligonucleotides (Applicant Remarks, pg. 13, first and second full paragraphs).
Regarding (a), as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Moreover, instant claim 1 uses the term “comprising”, which is open-ended and does not exclude additional, unrecited elements or method steps, including A1 and A2 comprising a double-stranded portion. Applicant’s assertion that Neri fails to disclose the X group as claimed, and the X being covalently linked to each of four moieties A1, A2, M1 and M2 are required; and the chemical moieties p and q are not covalently linked via a chemical linker until a post-treatment is conducted to isolate the oligonucleotides, is not found persuasive. As previously discussed in the Office Action mailed March 18, 2022, Neri et al. teach:
(i)	Figures 1, 4 and 8 have the structures shown below (interpreted as a molecular scaffold that is a quadruplex):

    PNG
    media_image1.png
    288
    242
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    268
    112
    media_image2.png
    Greyscale
                 
    PNG
    media_image3.png
    286
    396
    media_image3.png
    Greyscale

wherein Figure 8 illustrates converting ESACHEL ligands into covalently-linked chemical moieties (interpreted as A1, A2, M1 and M2 as covalently linked) (See; paragraph [0035]); 
(ii) 	that a non-covalent interaction can bring together different chemical compounds, which can then react with one another and become covalently associated; and
(iii)	Example 1, wherein Figure 1 features cysteine-tagged antibody variable domains covalently linked to DNA oligonucleotides capable of forming a partial heteroduplex formation (interpreted as A1, A2, M1 and M2 as covalently linked). 
Thus, Neri et al. teach all of the limitations of the claims.

Therefore, claims 1-4, 6-8 and 10 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/AMY M BUNKER/
Primary Examiner, Art Unit 1639